Dissenting Opinion by
Mb. Justice Cohen :
I cannot agree with the majority because plaintiffappellee has failed to state a cause of action. The only allegation of impropriety on the part of the school *347board is that in its budget the board provided for salary increases. Such allegation should not elicit the courts’ intrusion into the local affairs of a school board as a “super board” or as a policeman. Members of the school board know that any illegal act will expose them to surcharge. We cannot restrain anticipated illegalities or improprieties on the mere allegation that a budget provides the funds for such anticipated improprieties. I would reverse the lower court and dismiss the complaint.